Lattimore v Thackurdeen (2021 NY Slip Op 03166)





Lattimore v Thackurdeen


2021 NY Slip Op 03166


Decided on May 19, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SYLVIA O. HINDS-RADIX, J.P.
HECTOR D. LASALLE
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2017-10097
 (Index No. 605630/14)

[*1]Beverly Lattimore, plaintiff, 
vAnita Thackurdeen, defendant, Sandra Thackurdeen, appellant, Christopher Thackurdeen, respondent.


Andrea G. Sawyers, Melville, NY (Dominic Zafonte of counsel), for appellant.
Law Offices of Susan N. Persaud, PLLC (Eric P. Stehn, P.C., Syosset, NY [Joseph Donnelly], of counsel), for respondent.

DECISION & ORDER
In a consolidated action to recover damages for personal injuries, the defendant Sandra Thackurdeen appeals from an order of the Supreme Court, Nassau County (George R. Peck, J.), entered August 9, 2017. The order granted the motion of the defendant Christopher Thackurdeen for summary judgment dismissing the complaint and any cross claims insofar as asserted against him.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appellant is not aggrieved by the portion of the order granting that branch of the motion of her codefendant Christopher Thackurdeen (hereinafter Christopher) which was for summary judgment dismissing the complaint insofar as asserted against him or the portion of the order granting that branch of the motion dismissing the cross claim of her codefendant Anita Thackurdeen against Christopher (see CPLR 5511; Mixon v TBV, Inc., 76 AD3d 144). As the record does not contain any evidence that the appellant asserted a cross claim against Christopher, the appeal must be dismissed.
Further, we note that in a related appeal (Lattimore v Thackurdeen, ___ AD3d ___ [Appellate Division Docket No. 2018-00198; decided herewith]), we directed dismissal of the complaint and any cross claims asserted against the appellant.
HINDS-RADIX, J.P., LASALLE, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court